Citation Nr: 0616988	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  00-00 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a right leg 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1973 to August 1977 
with additional reserve duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision.  In February 2001 
and August 2003, the Board remanded for further development.   

In June 2000, a hearing was held before a Member of the Board 
who is no longer employed at the Board.  In March 2006, the 
veteran was notified of this situation and given the option 
of having a hearing before a different Member of the Board.  
The letter also indicated that if the veteran did not respond 
within 30 days, the Board will assume that he does not want 
another hearing.  The veteran has not responded to that 
letter and the Board thus assumes that he does not want 
another hearing.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the veteran's low back disorder is related to service.  

2.  A right leg disorder was not manifested in service or for 
many years after service discharge and the preponderance of 
the evidence is against finding that the disorder is related 
to service or a service-connected disability.




CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A right leg disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claims were initially 
adjudicated before the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2005) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in February 2002, 
January 2004, and April 2005.  VA specifically informed the 
veteran of the evidence required to substantiate his claims, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  The veteran 
was essentially told to submit any evidence pertaining to his 
claims.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records, post-service medical 
records, and a VA examination report.  In a May 2000 
statement, the veteran indicated that he received treatment 
at the VA Medical Center (VAMC) in Columbia, Missouri from 
1980 to 1983.  A January 2000 letter from the Columbia VAMC 
stated no records were found.  Additionally, in March 2000, 
the VAMC in Pensacola, Florida indicated there were no 
records for the veteran at that facility.  Also, in February 
2001, the Board remanded to obtain additional records, 
including service personnel and medical records from the 
United States Naval Reserves and the United States Army 
National Guard, State of Florida.  In January 2002, the 
National Personnel Records Center (NPRC) advised VA that all 
service medical/personnel records had been sent.  The Board, 
therefore, finds that all efforts to locate additional 
records have been exhausted.  Furthermore, neither the 
veteran nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate his 
claims.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to the claims.

Although the notices were provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notices provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The claims have 
since been readjudicated.  Not only has the veteran been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of the notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  There is no indication in the record or reason 
to believe that the ultimate decision of the originating 
agency on the merits of the claims would have been different 
had complete VCAA notice been provided at an earlier time. 

In light of the Board's denial of the appellant's claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Low Back Disorder

The veteran contends that he injured his back in service.  He 
asserts that he was injured in a hit and run car accident in 
1974 and that he received treatment subsequent to the 
accident.   

The veteran has a current disability.  Private medical 
evidence showed treatment for lumbar disc disease and 
herniated disc at L5-S1 on the right.  The evidence also 
demonstrated that in March 1998, the veteran had 
hemilaminectomy, medial facetectomy, microdiscetomy at L5-S1 
on the right.  Also, the June 2005 VA examination report 
noted x-ray evidence of mild disc narrowing of the LS 
junction, and lumbaraglia was also noted.

Service medical records showed that the veteran was seen for 
low back pain in December 1975, January 1976 (he was 
hospitalized for four days for acute lumbosacral sprain), and 
February 1977.  However, the examination at service discharge 
noted a normal spine.  Despite the acute and transitory 
treatments for low back pain, the Board finds that the weight 
of the evidence demonstrates that chronicity in service is 
not established in this case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  38 
C.F.R. § 3.303(b).  While the veteran testified at his 
hearing that he sought treatment for his disorder within six 
months of service discharge, there is no objective evidence 
of such treatment in the record.  The March 1978 examination 
for reserve duty showed a normal spine and the veteran 
indicated a negative response for recurrent back pain.  The 
first documented evidence of treatment for back disorder 
post-service was in February 1998, almost 21 years after 
service discharge.  The lengthy period without treatment and 
lack of documented evidence of continuity of symptomatology 
weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Additionally, there is no opinion which provides a nexus 
between current back disability and service.  There is no 
competent evidence that relates the acute and transitory 
complaints of back pain in service to current back disorder.  
In fact, the June 2005 VA examiner noted that she could not 
find any information to support the onset of current medical 
problems on active duty.  Furthermore, there is no evidence 
in the record of a car accident during active duty.  
Therefore, service connection for a low back disorder is not 
warranted.     

To the extent that the veteran himself has claimed his low 
back disorder is related to service, as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's back disorder was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right leg disorder

The veteran claims he has a right leg disorder secondary to 
his low back disorder.  He also asserts a right leg disorder 
on a direct basis.  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310.

The veteran's right leg disorder includes symptoms of mild 
right paresthesia (June 2005 VA examination report) and right 
leg pain (private treatment record dated in March 1998).  As 
discussed above, service connection for a low back disorder 
has not been established and accordingly, secondary service 
connection based on that disorder cannot be granted.  
Accordingly, the claim seeking secondary service connection  
must be denied as lacking legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994). 

Direct service connection also fails.  There is no indication 
of a right leg disorder in service and the examination at 
service discharge showed normal lower extremities.  The first 
documented evidence of such a disorder was in 1998 which is 
about 21 years post-service discharge.  Furthermore, there is 
no opinion which links his current disorder to service.  The 
June 2005 VA examiner noted that she could not find any 
information to support the onset of current medical problems 
on active duty.  Therefore, service connection for a right 
leg disorder is unwarranted.    

To the extent that the veteran himself has claimed his right 
leg disorder is related to service, as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's right leg disorder was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a low back disorder is denied.

Service connection for a right leg disorder is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


